Citation Nr: 1706709	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  14-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability, to include right knee status post total knee replacement.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability, to include left knee status post arthroplasty, to also include as secondary to a right knee disability.

3.  Entitlement to service connection for a right wrist disability, to include right wrist arthritis and status post carpal tunnel release, to also include as secondary to a right knee disability and/or left knee disability.

4.  Entitlement to service connection for a left wrist disability, to include left wrist arthritis and status post carpal tunnel release, to also include as secondary to a right knee disability and/or left knee disability.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 with other potential periods of service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Where a Veteran claims service connection for a specific disability, any disability reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In accordance with Clemons, the issues have been re-characterized above to include all knee and wrist disabilities.

In the Veteran's March 2014 substantive appeal, VA Form 9, he requested a Board hearing at a local VA office.  However, the Veteran withdrew his request for a hearing in a September 2015 letter to the Board.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right knee disability, left knee disability, right wrist disability, and left wrist disability, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In November 1998, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for a right knee disability.  The Veteran did not appeal the decision and new and material evidence was not received prior to the expiration of the appellate period.

2.  Evidence received since the November 1998 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

3.  In May 1998, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for a left knee disability.  The Veteran did not appeal the decision and new and material evidence was not received prior to the expiration of the appellate period.

4.  Evidence received since the May 1998 rating decision is not cumulative and redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right knee disability is new and material, and therefore the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The May 1998 rating decision denying entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability is new and material, and therefore the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim as well as a duty to provide assistance to substantiate a claim.  However, in this case, as the claims are being reopened, this is a full grant of the benefit sought.  Accordingly, no further discussion of VA's duty to notify and assist is necessary.  

II.  New and Material Evidence

Rating actions from which an appeal is not timely perfected become final one year following notice of the adverse decision to the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016). 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

By way of background, in August 1980, the Veteran submitted a claim for entitlement to service connection for a bilateral knee disability.  In an October 1980 rating decision, the RO denied service connection for a bilateral knee disability finding that there was no relationship between the Veteran's complaints of knee pain in service and his current disability.  That decision became final because the Veteran did not submit a notice of disagreement (NOD) within the appeal period, and because new and material evidence was not submitted within the appeal period.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103 (2016).  

In January 1998, the Veteran submitted a statement requesting to reopen a claim of entitlement to service connection for a left knee disability.   In May 1998, the RO continued the previous denial of service connection for a left knee disability because it determined new and material evidence sufficient to reopen the claim had not been received.  That decision also became final because the Veteran did not submit a NOD within the appeal period, and because new and material evidence was not submitted within the appeal period.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103 (2016).  This decision constitutes the final prior decision for a left knee disability.

In August 1998, the Veteran submitted a statement requesting to reopen a claim of entitlement to service connection for a right knee disability.  In November 1998, the RO continued the previous denial of service connection for a right knee disability because it determined new and material evidence sufficient to reopen the claim had not been received.  That decision became final because the Veteran did not submit a notice of disagreement (NOD) within the appeal period, and because new and material evidence was not submitted within the appeal period.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1103 (2016).  This decision constitutes the final prior decision for a right knee disability.

In February 2010, the Veteran filed a claim to reopen a claim of entitlement to service connection for a bilateral knee disability.  The claim was denied in September 2010.  This rating decision is now on appeal.

Evidence associated with the claims file since the final prior denials includes multiple statements by the Veteran's long-time physician, Dr. R.  In a June 2010 letter, Dr. R. opined that the Veteran's "conditions" developed as a direct result of military service.  In July 2014, Dr. R. reiterated his opinion that in his chronological evaluation, it seems that most likely the Veteran's knee damage was related to his injuries while in military service.  Additionally, the Veteran's representative submitted a 2016 statement, which included medical literature purportedly documenting that a knee disability can prompt a change in gait, and, in turn, cause pain/damage to other parts of the body due to the added stress to those areas.  

With regards to both knees, one of the reasons for the October 1980 denial of service connection for a bilateral knee disability was the lack of a nexus between the Veteran's reports of knee pain during service and his diagnosed knee disabilities.  The statements by the Veteran's physician, provided after the 1998 denials to reopen a claim for entitlement to service connection for a right and left knee disability, offer evidence of a nexus.  The evidence is new in that it was not of record in 1998.  The newly-received evidence is not merely cumulative or redundant as it relates to an unestablished fact necessary to substantiate the claim, such as a potential nexus.  

With regards to the left knee, the record now has evidence suggesting a causal effect between the Veteran's right knee disability and his left knee disability.  The evidence is new in that it was not of record in 1998.  The newly-received evidence is not merely cumulative or redundant as it relates to an unestablished fact necessary to substantiate the claim, such as a potential nexus for secondary service connection.  

Therefore, the additional evidence is new and material, and the knee claims are reopened.  See Shade, 24 Vet. App. at 117.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability has been reopened.  To this extent only, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability has been reopened.  To this extent only, the claim is granted.


REMAND

As an initial matter, the Board notes that the dates of the Veteran's military service need to be clarified.  In the Veteran's August 1980 disability application, he stated that he entered active duty service in May 1959 and separated from active duty service in August 1962.  In a section of the application, the Veteran noted that he was a reservist or national guardsman from 1959 to 1967.  However, the Veteran does not list any periods of active or inactive duty training during which his disability occurred.  The Veteran's claims file includes a DD214, which corresponds to a period of active duty service from October 1961 to August 1962.  Additionally, the Veteran's service treatment records contain a January 1959 Army Reserves enlistment examination.

The dates of the Veteran's military service are important to determining the Veteran's military status when he reported knee pain in April 1959.  As such, the Board finds that additional efforts are necessary in order to clarify the dates of the Veteran's periods of active duty, active duty for training, and inactive duty training during his service in the Army Reserves.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department. VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile). 

Because of the deficiencies detailed below, the Board finds that the September 2010 VA examination is inadequate; a remand of all of the claims is therefore necessary in order to obtain an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(b) (2016); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

I.  Right and Left Knee Disabilities

The Veteran stated that he injured both of his knees in 1962.  The Veteran's service treatment records document a complaint of right knee pain in April 1959.  In January 1962, the Veteran's service treatment records note that he complained of pain in his right knee after twisting it.  There was pain with full extension, but the x-ray was negative.  The Veteran was placed on light duty for 48 hours.  On examination at separation, the Veteran complained of occasional pain in the right knee since injury, but the knee was clinically evaluated as normal.

In an October 1997 letter, the Veteran's spouse recalled that she first met her husband in 1965, post-service, and that he had knee problems at that time.  After a diagnosis of severe osteoarthritis of the left knee in October 1995, the Veteran underwent left knee arthroplasty during the same month.  In an August 1998 statement, the Veteran stated that he favored one knee over the other due to his injury and that resulted in his left knee replacement.

A March 2003 treatment record documented that the Veteran was involved in a motor vehicle accident during the previous month.  In August 2003, the Veteran underwent a right total knee replacement.

In a June 2010 letter, the Veteran detailed previous medical treatment for his knees.  The Veteran stated that he was treated by his family physician, Dr. N., from 1963-1970.  In a June 2013 letter, the Veteran's sister stated that Dr. N. was their family doctor from the early 1950s until his office closed.  The claims file did not include medical records from Dr. N. and it appears that VA did not attempt to obtain records from Dr. N.- records that could be pertinent to the Veteran's claim.  

In 1980 through the present time, the Veteran was under the medical treatment of Dr. R.  In a June 1998 letter, Dr. R. stated that the Veteran was now bothered by severe arthritis changes in his right knee and that the Veteran's initial complaints in 1959 and 1962 were the beginning of arthritis that involved his knee presently.  Dr. R. further stated that the Veteran had such significant arthritis that he needed a total knee replacement.  In a June 2010 letter, Dr. R., without elaboration, opined that the Veteran's "conditions" developed as a direct result of military service.  In July 2014, Dr. R. reiterated his opinion that in his chronological evaluation, it seemed that most likely the Veteran's knee damage was related to his injuries while in military service.

During his September 2010 VA medical examination, the Veteran reported bilateral knee problems since military service.  The Veteran denied any subsequent injury after military service.  After the examiner undertook a detailed medical history of the Veteran's knee conditions, she diagnosed the Veteran with right knee status post total knee replacement and left knee status post total arthroplasty.  

As for the Veteran's right knee disability, the examiner stated that there were no findings of arthritis in military records and that x-rays obtained in 1962 were negative for findings.  The examiner further stated that there was no continuity of complaints or treatment for the right knee for the several years after military service.  Although medical records indicate that the Veteran sustained a right knee injury in a 2003 car accident and a total knee replacement that same year, the Veteran denied any injury occurred while he was a civilian.  The examiner opined that the right knee disability was not caused by or related to military service with normal radiologic findings at the time of separation.

The Board finds the examiner's opinion inadequate for several reasons.  First, the examiner did not explain the significance of the absence of positive x-ray findings at discharge.  Additionally, the examiner did not properly consider the lay evidence regarding the continuity of complaints since service that was provided in multiple statements by the Veteran and his spouse.  In fact, the examiner said there was no continuity of complaints.  Moreover, the examiner did not address the medical opinions by Dr. R., or the role, if any, the Veteran's car accident may have played in the development of his current knee condition.  The examiner emphasized that the Veteran's car accident occurred only a few months prior to his right total knee replacement, implying that there was a link between the two events, but this is not clearly stated, and the June 1998 letter from Dr. R. (dated five years prior to the accident), reflects that the Veteran's arthritis was so severe that he would need a total right knee replacement.  

As for the Veteran's left knee disability, the examiner, without any explanation, opined that it was not caused by or related to the right knee total replacement.  Importantly, the examiner made no mention of direct service connection despite the Veteran's lay statements indicating that he injured his left knee in service and Dr. R.'s June 2010 and July 2014 nexus opinions.  The examiner also did not adequately discuss secondary service connection or aggravation.  In his August 1998 statement, the Veteran stated that he favored one knee over the other due to his injury and that resulted in his left knee replacement.  However, the examiner provided a conclusory statement regarding secondary service connection and no statement regarding aggravation.  

The Veteran's representative submitted an Informal Hearing Presentation (IHP) in November 2016, which included medical literature discussing that a lower extremity injury/condition, such as a knee disability, can prompt a change in gait, and, in turn, cause pain/damage to other parts of the body due to the added stress to those areas.  Applying the medical study to the Veteran's left knee disability, the representative stated that it was largely conceivable that the Veteran's right knee condition caused him to alter his gait, forcing him to impart uneven stress on his left knee, which caused, or at the very least, aggravated his left knee condition beyond natural progression.  Additionally, the Veteran's representative submitted a document from <www.livestrong.com>, which stated that the inability of the knee joint to bear weight, or bend and straighten completely leads to an altered walking pattern, which places additional load on other joints.  This additional workload leads to muscle weakness, repetitive strain injuries and pain.  The Veteran's representative requested a new medical opinion addressing these contentions.

II.  Right and Left Wrist Disabilities

The Veteran stated that he did not injure his wrists while in the military.  He stated that his right wrist condition started in 1999, which necessitated surgery during the same year by Dr. T.  The Veteran also reported problems with his left wrist since mid-July 2009.  In an April 2010 statement, the Veteran's spouse reported that the Veteran had right hand problems beginning in 1999.  He had since then started having problems with his left hand.  The Veteran underwent a release of left transverse carpal ligament procedure in August 2009.

Multiple medical professionals opined that there was a relationship between the Veteran's knee and wrist disabilities.  In a June 2010 letter, Dr. T., citing the Veteran's previous knee injury that necessitated the use of a cane, opined that the continued use of the cane contributed to the Veteran's current right wrist complaints.  In a June 2010 letter, Dr. R. stated that because of the Veteran's knee replacements, he developed a bilateral carpal tunnel.  In a July 2013 Biloxi VAMC record, a VA staff physician stated that the persistent use of a cane precipitated the Veteran's bilateral carpal tunnel symptoms and eventual surgery.

During his September 2010 VA medical examination, the Veteran reported bilateral wrist pain for several years.  The examiner diagnosed the Veteran with right wrist arthritis and status post carpal tunnel release, and left wrist arthritis and status post carpal tunnel release.  The examiner, without any explanation, opined that the conditions were not caused by or related to the right knee total replacement.  

The examiner did not adequately discuss secondary service connection and aggravation.  No explanation was provided for the examiner's conclusions.  Two of the three medical nexus opinions regarding the Veteran's wrist disabilities were provided prior to his VA examination; however, neither opinion was discussed.  Additionally, the examiner made no notations regarding whether the Veteran's knee disabilities aggravated his wrist disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the service department, or other appropriate records repository as appropriate, and request verification of the dates of the Veteran's service in the U.S. Army and Army Reserve, including his periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159 (c)(2).  In particular, it is critical to determine if the Veteran had active duty service, or ACDUTRA or INACDUTRA service in 1959.

2.  With all necessary assistance from the Veteran, obtain treatment records from Dr. N., the physician who treated the Veteran from 1963-1970.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2016).

3.  Ask the Veteran to identify any VA or private treatment that he may have had for his knee and wrist disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Submit the claims file to the September 2010 examiner in order for the examiner to provide the following medical opinion.  If that examiner is no longer available, an addendum may be obtained from an equally qualified examiner; a new VA examination should only be provided to the Veteran if any examiner finds such is necessary.

Thereafter, the examiner should address the following:

(a) Whether the Veteran's right knee disability at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service.  The examiner should address the contentions of the Veteran and his spouse that he injured his right knee in service and that he suffered right knee problems since discharge from service.

(b) Whether the Veteran's left knee disability at least as likely as not began in or is otherwise related to military service.  The examiner should address the contentions of the Veteran and his spouse that he injured his left knee in service and that he suffered left knee problems since discharge from service.  Additionally, the examiner must address the medical literature referred to in the Veteran's November 2016 Informal Hearing Presentation in his electronic claims file.

(c) Whether the Veteran's left knee disability at least as likely as not is due to or caused by his claimed right knee disability.  

(d) Whether the Veteran's right wrist disability at least as likely as not is due to or caused by either (1) his claimed right knee disability or (2) his claimed left knee disability.  The examiner should address the medical opinions provided by Dr. T., Dr. R., and the VA staff physician.

(e) Whether the Veteran's left wrist disability at least as likely as not is due to or caused by either (1) his claimed right knee disability or (2) his claimed left knee disability.  The examiner should address the medical opinions provided by Dr. T., Dr. R., and the VA staff physician.

(f) Whether it is at least as likely as not the Veteran's left knee disability is aggravated by his right knee disability.  The examiner should address the Veteran's contentions.

(g) Whether it is at least as likely as not the Veteran's right wrist disability is aggravated by either (1) his right knee disability or (2) his left knee disability.  The examiner should address the medical opinions provided by Dr. T., Dr. R., and the VA staff physician.

(h) Whether it is at least as likely as not the Veteran's left wrist disability is aggravated by either (1) his right knee disability or (2) his left knee disability.  The examiner should address the medical opinions provided by Dr. T., Dr. R., and the VA staff physician.

If aggravation is found, the examiner MUST also indicate the extent of such aggravation by identifying the baseline level of disability prior to aggravation by the service-connected disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims of service connection for a right knee disability, left knee disability, right wrist disability, and left wrist disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


